Case: 18-12610     Date Filed: 04/29/2019    Page: 1 of 5


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-12610
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:11-cr-20365-CMA-4


UNITED STATES OF AMERICA,

                                                                  Plaintiff - Appellee,

                                        versus

MAREUS ST. HILAIRE,

                                                              Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (April 29, 2019)

Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Mareus St. Hilaire, an inmate housed in Florida who is serving a 188-month

sentence for various federal drug offenses, appeals the district court’s denial of his

motion for reconsideration of his “Motion for Relief Pursuant to Federal Rule of
               Case: 18-12610      Date Filed: 04/29/2019     Page: 2 of 5


Civil Procedure 60(b)(6).” After careful consideration, we affirm. Because St.

Hilaire’s Rule 60(b) motion was in fact a second or successive habeas petition

under 28 U.S.C. § 2255 and he did not receive permission from this Court before

filing it, the district court correctly declined to revisit its earlier determination that

it lacked jurisdiction over St. Hilaire’s claims.

                                            I.

       After federal agents seized approximately 273 pounds of cocaine from a

ship, St. Hilaire was arrested and charged with conspiracy to import five kilograms

or more of cocaine into the United States; importing five kilograms or more of

cocaine into the United States, conspiring to possess with intent to distribute five

kilograms or more of cocaine; and attempting to possess with intent to distribute

five kilograms or more of cocaine. Following a nine-day trial, a jury convicted St.

Hilaire on all counts. The district court then sentenced St. Hilaire to 220 months of

imprisonment. St. Hilaire’s sentence was later reduced to 188 months of

imprisonment pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the

Sentencing Guidelines.

       This Court affirmed St. Hilaire’s convictions and sentence on direct appeal.

See United States v. Louijuste, 517 F. App’x 916, 918 (11th Cir. 2013)

(unpublished). One year later, St. Hilaire filed a pro se 28 U.S.C. § 2255 petition

for habeas relief in district court. The district court denied the petition and


                                             2
                Case: 18-12610   Date Filed: 04/29/2019    Page: 3 of 5


declined to issue St. Hilaire a certificate of appealability. This Court denied St.

Hilaire’s application for a certificate of appealability and dismissed his appeal.

      On April 17, 2018, St. Hilaire filed a pro se motion for relief under Federal

Rule of Civil Procedure 60(b). He argued his convictions and sentence should be

set aside because no reasonable trier of fact could have convicted him on the

evidence presented at trial and because the government presented false statements

during trial. The government argued in response that St. Hilaire’s motion was

actually a second or successive § 2255 petition over which the district court lacked

jurisdiction because St. Hilaire had yet to receive permission to file such a petition

from this Court, as is required by 28 U.S.C. § 2244(b)(3)(A). The district court

agreed with the government and denied St. Hilaire’s motion for lack of

jurisdiction.

      St. Hilaire did not appeal the district court’s order. Instead, he filed an

“objection[] to report and recommendation,” which the district court interpreted as

a motion for reconsideration. St. Hilaire objected in his motion to what he

perceived as the district court’s failure to “use its discretion to determine whether

[his] motion is a proper motion under Rule 60(b)(6) or a successive 2255

[m]otion.” The district court denied the motion. St. Hilaire timely appealed.

                                          II.




                                           3
                 Case: 18-12610       Date Filed: 04/29/2019        Page: 4 of 5


       We review a district court’s denial of a motion for reconsideration for abuse

of discretion. Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010) (per

curiam). “Under this standard, we affirm unless we determine that the district

court applied an incorrect legal standard, failed to follow proper procedures in

making the relevant determination, or made findings of fact that are clearly

erroneous.” Lugo v. Sec’y, Fla. Dep’t of Corr., 750 F.3d 1198, 1207 (11th Cir.

2014). “A motion for reconsideration cannot be used to relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of

judgment.” Richardson, 598 F.3d at 740 (quotation marks omitted).

                                               III.

       The district court did not abuse its discretion in denying St. Hilaire’s motion

for reconsideration. The law is clear: a proper Rule 60(b) motion is one that

“attacks, not the substance of the federal court’s resolution of a claim on the

merits, but some defect in the integrity of the federal habeas proceedings.”

Williams v. Chatman, 510 F.3d 1290, 1294 (2007) (per curiam) (emphasis added)

(quoting Gonzales v. Crosby, 545 U.S. 524, 532, 125 S. Ct. 2641, 2648 (2005)).

St. Hilaire’s self-described motion, however, does the exact opposite.1 The motion


       1
          It appears that St. Hilaire’s understanding of a second or successive habeas petition and
a true Rule 60(b) motion may be reversed. When a defendant seeks to challenge his convictions
and sentence by raising new or identical arguments to a previous § 2255 proceeding, that
challenge is a second or successive habeas petition. See Williams, 510 F.3d at 1294–95. In
contrast, when a defendant challenges the integrity of his first § 2255 proceedings and the
resulting judgment on any of the bases identified under Rule 60(b), he is lodging a true Rule
                                                 4
                 Case: 18-12610        Date Filed: 04/29/2019        Page: 5 of 5


takes issue with the government’s actions at trial and the sufficiency of the

evidence to sustain St. Hilaire’s convictions—the latter of which this Court

addressed on direct appeal. See Louijuste, 517 F. App’x at 919. The motion thus

“attacks the federal court’s previous resolution of a claim on the merits” and “seeks

to add a new ground for relief,” neither of which constitutes a “true Rule 60(b)

motion.” Gonzalez, 545 U.S. at 531–32, 125 S. Ct. at 2647–48.

       Because St. Hilaire’s motion was actually a second or successive habeas

petition under § 2255, he “was required to move this Court for an order authorizing

the district court to consider a successive habeas petition.” Williams, 510 F.3d at

1295 (citing 28 U.S.C. § 2244(b)(3)(A)). His failure to do so means the district

court correctly recognized it was without subject matter jurisdiction over his

petition. See id. The district court therefore did not abuse its discretion when it

denied St. Hilaire’s motion to reconsider the court’s denial of his motion. 2

       AFFIRMED.




60(b) challenge and does not require permission from this Court to proceed. Id. at 1295. The
judgment at issue in a Rule 60(b) motion under these circumstances is not the criminal judgment
but the civil habeas judgment. See Gonzalez, 545 U.S. at 532, 125 S. Ct. at 2648.
       2
        However, the district court should have dismissed St. Hilaire’s self-described Rule
60(b) motion rather than deny it. See Williams, 510 F.3d at 1294–95 (remanding to the district
court “with instructions to dismiss [the claims] for a lack of jurisdiction” where the petitioner’s
Rule 60(b) motion was a “successive petition as defined in Gonzalez”).
                                                  5